TRIBUTARY FUNDS, INC. Supplement dated June 4, 2013 to the Prospectus dated August 1, 2012 THIS SUPPLEMENT PROVIDES NEW AND ADDITIONAL INFORMATION BEYOND THAT CONTAINED IN THE PROSPECTUS AND SHOULD BE READ IN CONJUNCTION WITH THE PROSPECTUS, AS SUPPLEMENTED. The Board of Directors (the “Board”) of Tributary Funds, Inc. (the “Funds”) has approved a Plan of Liquidation (the “Plan”) for the liquidation of the Tributary Core Equity Fund (the “Core Equity Fund”) on or prior to July 26, 2013. The liquidation may occur prior to July 26, 2013 (the “Liquidation Date”) if certain events occur such as significant reductions in the assets of the Core Equity Fund. The liquidation will occur after the declaration and payment of any required dividends and recognition of all of the Core Equity Fund’s net capital gains, if any, realized in the taxable years ending at or prior to the Liquidation Date. The Board has approved the Plan pursuant to the provisions of the Funds’ Amended and Restated Articles of Incorporation. You should check with your investment professional and tax professional regarding the potential impact of the liquidation of the Core Equity Fund to your overall financial plan and tax situation, including planning to limit treatment of the proceeds as a distribution under an IRA. Please retain this supplement for future reference.
